—Appeal by defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered May 9, 1983, convicting him of six counts of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s guilt of criminal sale of a controlled substance in the third degree was established beyond a reasonable doubt inasmuch as the evidence established that defendant did not act solely as an agent of the buyer (see People v McLeod, 45 NY2d 95; People v Tucker, 96 AD2d 893; People v Gory, 30 AD2d 975). We also note that the trial court properly permitted the People to use defendant’s uncharged drug sales on cross-examination of defendant and on rebuttal, inasmuch as such use was within the scope of defendant’s direct testimony and was offered solely to prove defendant’s intent to sell the drugs (see People v Harris, 57 NY2d 335, cert den 460 US 1047; People v Ventimiglia, 52 NY2d 350; People v Jackson, 39 NY2d 64). Defendant’s remaining contention that there was an error of law in the trial court’s agency charge is unpreserved for review and we decline to reach it in the interest of justice. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.